Exhibit 10.1

EXECUTION VERSION

FBR CAPITAL MARKETS CORPORATION

12,830,450 Shares of Common Stock

UNDERWRITING AGREEMENT

October 22, 2009

FBR CAPITAL MARKETS & CO.

BARCLAYS CAPITAL INC.

c/o FBR CAPITAL MARKETS & CO.

1001 19th Street North

Arlington, Virginia 22209

as Representatives of the several Underwriters

Dear Sirs:

FBR Capital Markets Corporation, a Virginia corporation (the “Company”), and
Arlington Asset Investment Corp., a Virginia corporation formerly known as
Friedman, Billings, Ramsey Group, Inc. (“Arlington Asset”), and FBR Securities
Investment HY, LLC, a Virginia limited liability company and a wholly-owned
subsidiary of Arlington Asset Investment Corp. (“FBR Securities,” and together
with Arlington Asset, the “Selling Stockholders”), each confirms its agreement
with each of the Underwriters listed on Schedule I hereto (collectively, the
“Underwriters”), for which FBR Capital Markets & Co. and Barclays Capital Inc.
are acting as representatives (in such capacity, the “Representatives”), with
respect to (i) the sale of 12,830,450 shares (the “Initial Shares”) of common
stock, par value $.001 per share, of the Company (the “Common Stock”), to be
sold by the Selling Stockholders, and the purchase by the Underwriters, acting
severally and not jointly, of the respective number of shares of Common Stock
set forth opposite the names of the Underwriters in Schedule I hereto, and
(ii) the grant of the option described in Section 1(b) hereof to purchase all or
any part of 1,924,567 additional shares of Common Stock to cover over-allotments
(the “Option Shares”), if any, from FBR Securities, to the Underwriters, acting
severally and not jointly, on a pro rata basis to the respective number of
shares of Common Stock set forth opposite the names of each of the Underwriters
listed in Schedule I hereto. The Initial Shares to be purchased by the
Underwriters and all or any part of the Option Shares subject to the option
described in Section 1(b) hereof are hereinafter called, collectively, the
“Shares.”

The Company and the Selling Stockholders understand that the Underwriters
propose to make a public offering of the Shares as soon as the Underwriters deem
advisable after this Underwriting Agreement (the “Agreement”) has been executed
and delivered.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-161416), including a
related prospectus, for the registration of the Shares, which registration
statement incorporates by reference documents which the Company has filed, or
will file, under the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations thereunder (the “Securities Act Regulations”). The
Company has prepared and filed such amendments to the registration statement and
such amendments or supplements to the related preliminary prospectus as may have
been required to the date hereof, and will file such additional amendments or
supplements as may hereafter be required. The registration statement has been
declared effective under the Securities Act by the Commission. The registration
statement, as amended at the time it was declared effective by the Commission
(and, if the Company files a post-effective amendment to such registration
statement which becomes effective prior to the Closing Time (as defined below),
such registration

 

1



--------------------------------------------------------------------------------

statement as so amended) and including all information deemed to be a part of
the registration statement pursuant to incorporation by reference, Rule 430B of
the Securities Act Regulations or otherwise, is hereinafter called the
“Registration Statement.” Any registration statement filed pursuant to
Rule 462(b) of the Securities Act Regulations is hereinafter called the
“Rule 462(b) Registration Statement,” and after such filing the term
“Registration Statement” shall include the 462(b) Registration Statement. Each
prospectus included in the Registration Statement before it was declared
effective by the Commission under the Securities Act, any preliminary form of
prospectus filed with the Commission by the Company with the consent of the
Underwriters pursuant to Rule 424(a) of the Securities Act Regulations, and any
preliminary form of Prospectus Supplement (as defined below) filed with the
Commission by the Company pursuant to Rule 424(b) of the Securities Act
Regulations, including all information incorporated by reference in either such
prospectus, is hereinafter called the “Preliminary Prospectus.” The term “Basic
Prospectus” means the final prospectus covering the Company’s common stock to be
sold by certain selling stockholders, dated September 16, 2009, as first filed
with the Commission pursuant to Rule 424(b) of the Securities Act Regulations,
and any amendments thereof or supplements thereto including all information
incorporated by reference therein. The term “Prospectus Supplement” means the
final prospectus supplement, relating to the Shares, filed by the Company with
the Commission pursuant to Rule 424(b) of the Securities Act Regulations on or
before the second business day after the date hereof (or such earlier time as
may be required under the Securities Act), in the form furnished by the Company
for use by the Underwriters and by dealers in connection with the offering of
the Shares, and any amendments thereof or supplements thereto including all
information incorporated by reference therein. The term “Prospectus” means the
Basic Prospectus, as supplemented by the Prospectus Supplement.

The Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus.

The term “Disclosure Package” means (i) the Basic Prospectus and the Preliminary
Prospectus identified in Schedule III hereto, as most recently amended or
supplemented immediately prior to the Initial Sale Time (as defined herein),
together with the information set forth in Item 3 of Schedule III hereto,
(ii) the Issuer Free Writing Prospectuses (as defined below), if any, identified
in Schedule IV hereto and (iii) any other Free Writing Prospectus (as defined
below) or other written information that the parties hereto shall hereafter
expressly agree to treat as part of the Disclosure Package.

The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations. The term
“Free Writing Prospectus” means any free writing prospectus, as defined in
Rule 405 of the Securities Act Regulations.

The Company, the Selling Stockholders and the Underwriters hereby each agrees as
follows:

 

1. Sale and Purchase:

(a) Initial Shares. Upon the basis of the warranties and representations and
other terms and conditions herein set forth, at the purchase price per share of
Common Stock of $5.70, each of the Selling Stockholders, severally and not
jointly, agrees to sell to the Underwriters the number of Initial Shares set
forth in Schedule II opposite such Selling Stockholder’s name, and each
Underwriter agrees, severally and not jointly, to purchase from the Selling
Stockholders, the number of Initial Shares set forth in Schedule I opposite such
Underwriter’s name, plus any additional number of Initial Shares which such
Underwriter may become obligated to purchase pursuant to the provisions of
Section 9 hereof, subject in each case, to such adjustments among the
Underwriters as the Representatives in their sole discretion shall make to
eliminate any sales or purchases of fractional shares.

 

2



--------------------------------------------------------------------------------

(b) Option Shares. In addition, upon the basis of the warranties and
representations and other terms and conditions herein set forth, at the purchase
price per share of Common Stock set forth in paragraph (a) above, FBR Securities
hereby grants an option to the Underwriters, acting severally and not jointly,
to purchase from FBR Securities all or any part of the Option Shares. The option
hereby granted will expire 30 days after the date hereof and may be exercised in
whole or in part from time to time within such 30-day period only for the
purpose of covering over-allotments which may be made in connection with the
offering and distribution of the Initial Shares upon notice by the
Representatives to FBR Securities setting forth the number of Option Shares as
to which the several Underwriters are then exercising the option and the time
and date of payment and delivery for such Option Shares. If the option is
exercised as to all or any portion of the Option Shares, FBR Securities will
sell that number of Option Shares then being purchased and each of the
Underwriters, acting severally and not jointly, will purchase the number of
Option Shares that bear the same proportion to the total number of Option Shares
then being purchased as the number of Initial Shares set forth in Schedule I
opposite the name of such Underwriter bears to the total number of Initial
Shares, plus any additional number of Initial Shares which such Underwriter may
become obligated to purchase pursuant to the provisions of Section 9 hereof,
subject to such adjustments among the Underwriters as the Representatives in
their sole discretion shall make to eliminate any sales or purchases of
fractional shares.

 

2. Payment and Delivery.

(a) Initial Shares. The Initial Shares to be purchased by each Underwriter
hereunder shall be delivered by or on behalf of the Selling Stockholders to the
Representatives, including, at the option of the Representatives, through the
facilities of The Depository Trust Company (“DTC”) for the account of such
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer of Federal (same-day) funds to the accounts
specified to the Representatives by the Selling Stockholders, upon at least 48
hours’ prior notice. The Selling Stockholders will cause the certificates
representing the Initial Shares to be made available for checking and packaging
not later than 1:00 p.m., New York City time on the business day prior to the
Closing Time (as defined below) at the office of FBR Capital Markets & Co., 1001
19th Street North, Arlington, Virginia 22209, or at the office of DTC or its
designated custodian, as the case may be (the “Designated Office”). The time and
date of such delivery and payment shall be 9:30 a.m., New York City time, on the
third (fourth, if the determination of the purchase price of the Initial Shares
occurs after 4:30 p.m., New York City time) business day after the date hereof
(unless another time and date shall be agreed to by the Representatives and the
Company). The time and date at which such delivery and payment are actually made
is hereinafter called the “Closing Time.”

(b) Option Shares. Any Option Shares to be purchased by each Underwriter
hereunder shall be delivered by or on behalf of FBR Securities to the
Representatives, including, at the option of the Representatives, through the
facilities of DTC for the account of such Underwriter, against payment by or on
behalf of such Underwriter of the purchase price therefor by wire transfer of
Federal (same-day) funds to the account specified to the Representatives by FBR
Securities upon at least 48 hours’ prior notice. FBR Securities will cause the
certificates representing the Option Shares to be made available for checking
and packaging at least 24 hours prior to the Option Closing Time (as defined
below) with respect thereto at the Designated Office. The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on the date
specified by the Representatives in the notice given by the Representatives to
FBR Securities of the Underwriters’ election to purchase such Option Shares,
which time shall not be later than three full business days (or earlier, without
the consent of FBR Securities, than two full business days) after the exercise
of such option, nor in any event prior to the Closing Time, or on such other
time and date as the Company and the Representatives may agree upon in writing.
The time and date at which such delivery and payment are actually made is
hereinafter called the “Option Closing Time.”

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company:

The Company represents and warrants to the Underwriters as of the date hereof,
as of the Initial Sale Time (as defined below) and as of the Closing Time and as
of any Option Closing Time, if any, and agrees with each Underwriter that:

(a) the Company has the duly authorized capitalization set forth in both the
Prospectus and the Disclosure Package; the Shares to be sold by the Selling
Stockholders have been duly and validly authorized and issued and are fully paid
and non-assessable; except as disclosed in or contemplated by both the
Prospectus and the Disclosure Package, there are no outstanding (A) securities
or obligations of the Company convertible into or exchangeable for any capital
stock of the Company, (B) warrants, rights or options to subscribe for or
purchase from the Company any such capital stock or any such convertible or
exchangeable securities or obligations or (C) obligations of the Company to
issue or sell any shares of capital stock, any such convertible or exchangeable
securities or obligation, or any such warrants, rights or options;

(b) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of incorporation
with full corporate power and authority to own its respective properties and to
conduct its business as described in each of the Registration Statement, the
Prospectus and the Disclosure Package, and to execute and deliver this Agreement
and to consummate the transactions contemplated herein;

(c) each of FBR Investment Management, Inc., FBR Fund Advisers, Inc., FBR Asset
Management Holdings, Inc., FBR Capital Markets Holdings, Inc., FBR Investment
Services, Inc., FBR Capital Markets PT, Inc., FBR Capital Markets & Co. and
Friedman, Billings, Ramsey International, Ltd. (each, a “Subsidiary” and,
collectively, the “Subsidiaries”) has been duly incorporated or organized under
the laws of the jurisdiction in which it was incorporated or organized. Each
Subsidiary (other than Friedman, Billings, Ramsey, International, Ltd.
(“FBRIL”)) is a corporation or a limited liability company duly organized and
validly existing and in good standing under the laws of its jurisdiction of
incorporation. FBRIL has been in continuous and unbroken existence since the
date of its incorporation. FBRIL is not in liquidation or subject to an
administration order and no receiver or manager of FBRIL’s property has been
appointed. Each Subsidiary has the requisite corporate power and authority to
own, lease or operate its properties and to conduct its business as described in
the Prospectus and the Disclosure Package;

(d) the Company and all of the Subsidiaries are duly qualified or licensed and
are in good standing in each jurisdiction in which they conduct their respective
businesses or in which they own or lease real property or otherwise maintain an
office and in which such licensing is necessary, except where the failure,
individually or in the aggregate, to be so qualified or licensed or to be in
good standing would not reasonably be expected to have a material adverse effect
on the assets, business, operations, results of operations, earnings,
stockholders’ equity, prospects, properties or condition (financial or
otherwise) of the Company and the Subsidiaries taken as a whole (any such effect
or change, where the context so requires, is hereinafter called a “Material
Adverse Effect” or “Material Adverse Change”); except as disclosed in both the
Prospectus and the Disclosure Package, no Subsidiary is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such Subsidiary’s capital
stock or from repaying to the Company or any other Subsidiary any amounts which
may from time to time become due under any loans or advances to such Subsidiary
from the Company or such other Subsidiary, or from transferring any such
Subsidiary’s property or assets to the Company or to any other Subsidiary; other
than as disclosed in both the Prospectus and the Disclosure Package, the Company
does not own, directly or indirectly, any capital stock or other equity
securities of any other corporation or any ownership interest in any
partnership, joint venture or other association;

 

4



--------------------------------------------------------------------------------

(e) neither the Company nor any Subsidiary has violated, or received written
notice of any violation with respect to, any law, rule, regulation, order,
decree or judgment applicable to it and its business;

(f) none of the Company nor any Subsidiary is in breach of or in default under
(nor has any event occurred which with notice, lapse of time, or both would
constitute a breach of, or default under), (i) its respective articles of
incorporation or bylaws, each as amended, or other organizational documents
(collectively, the “Charter Documents”), or (ii) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
license, indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them or their respective properties is bound, except in the case of
this clause (ii) for such breaches or defaults which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

(g) the execution, delivery and performance of this Agreement and consummation
of the transactions contemplated herein and therein will not (i) conflict with,
or result in any breach of, or constitute a default under (nor constitute any
event which with notice, lapse of time, or both would constitute a breach of, or
default under), (A) any provision of the Charter Documents of the Company or any
Subsidiary, or (B) any provision of any license, indenture, mortgage, deed of
trust, loan or credit agreement or other agreement or instrument to which the
Company or any Subsidiary is a party or by which any of them or their respective
properties may be bound or affected, or under any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any Subsidiary, or (C) any federal, state, local or foreign law,
regulation or rule or any decree, judgment, permit or order applicable to the
Company, except in the case of clauses (B) or (C) for such breaches or defaults
which would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; or (ii) result in the creation or imposition of
any material lien, charge, claim or encumbrance upon any property or asset of
the Company or any Subsidiary;

(h) this Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and by general equitable principles, and except to the extent
that the indemnification and contribution provisions of Section 10 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof;

(i) no approval, authorization, consent or order of or filing with or notice to
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency is required in connection with the Company’s
execution, delivery and performance of this Agreement and its consummation of
the transactions contemplated herein, other than (i) such as have been obtained,
or will have been obtained at the Closing Time or the relevant Option Closing
Time, as the case may be, under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (ii) such approvals as have been
obtained in connection with the approval of the quotation of the Shares on The
Nasdaq Global Select Market and (iii) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Shares are
being offered by the Underwriters;

(j) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary authorizations, consents and approvals from other
persons, required in order to conduct their respective businesses as described
in both the Prospectus and the Disclosure Package, except to the extent that any
failure to have any such licenses, authorizations, consents or approvals, to
make any such filings or to obtain any such authorizations, consents or

 

5



--------------------------------------------------------------------------------

approvals would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; neither the Company nor any of the Subsidiaries
is in violation of, in default under, or has received any notice regarding a
possible violation, default or revocation of any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company or any of the
Subsidiaries the effect of which would reasonably be expected to result in a
Material Adverse Change;

(k) based on verbal advice from the Commission, each of the Registration
Statement and any Rule 462(b) Registration Statement has become effective under
the Securities Act and no stop order preventing or suspending the use of any
Basic Prospectus, any Preliminary Prospectus, the Prospectus Supplement, the
Prospectus or any Issuer Free Writing Prospectus or suspending the effectiveness
of the Registration Statement or any Rule 462(b) Registration Statement has been
issued under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
or threatened by the Commission; and the Company has complied to the
Commission’s satisfaction with any request on the part of the Commission for
additional information;

(l) the Registration Statement complied as of its effective date and complies as
of the date hereof and, as amended or supplemented, at the Initial Sale Time (as
defined below), as of the Closing Time and as of any Option Closing Time, if
any, and at all times during which a prospectus is required by the Securities
Act to be delivered (whether physically or through compliance with Rule 172
under the Securities Act or any similar rule) in connection with any sale of
Shares, will comply, in all material respects, with the requirements of the
Securities Act and the Securities Act Regulations; the conditions to the use of
Form S-3 in connection with the offering and sale of the Shares as contemplated
hereby have been satisfied; the Registration Statement meets, and the offering
and sale of the Shares as contemplated hereby complies with, the requirements of
Rule 415 under the Securities Act Regulations (including, without limitation,
Rule 415(a)(5) thereunder); the Basic Prospectus complied as of the date it was
filed, and complies as of the date hereof and, as amended or supplemented, at
the Initial Sale Time (as defined below), as of the Closing Time and as of any
Option Closing Time, if any, and at all times during which a prospectus is
required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Securities Act and the Securities Act Regulations; each
of the Prospectus Supplement and the Prospectus will comply as of the date it is
filed with the Commission, the date of the Prospectus Supplement, at the Initial
Sale Time (as defined below), as of the Closing Time and as of any Option
Closing Time, if any, and at all times during which a prospectus is required by
the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Shares, will comply, in all material respects, with the requirements
of the Securities Act and the Securities Act Regulations (in the case of the
Prospectus, including, without limitation, Section 10(a) of the Securities Act);

(m) the Registration Statement, as of its effective date and as of the date
hereof, did not and does not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Preliminary Prospectus does not,
and the Prospectus or any amendment or supplement thereto will not, as of the
applicable filing date, the date hereof and at the Closing Time and on each
Option Closing Time, if any, contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no warranty or representation with respect to
any statement contained in or omitted from the Registration Statement, the
Preliminary Prospectus or the Prospectus in reliance upon and in conformity with
the information concerning the Underwriters and furnished in writing by or on
behalf of the Underwriters through the Representatives to the Company expressly
for use therein (that information

 

6



--------------------------------------------------------------------------------

being limited to that described in the last sentence of the first paragraph of
Section 10(d) hereof); provided further, however, the Company makes no warranty
or representation with respect to any statement contained in or omitted from the
Registration Statement, the Preliminary Prospectus or the Prospectus in reliance
upon and in conformity with the information concerning the Selling Stockholders
and furnished in writing on behalf of the Selling Stockholders to the Company
expressly for use therein (that information being limited to that described in
Section 10(b) hereof);

(n) as of 7:00 p.m. (Eastern time) on the date of this Agreement (the “Initial
Sale Time”), the Disclosure Package did not, and at the time of each sale of
Shares and at the Closing Time and each Option Closing Time, the Disclosure
Package will not, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; as of
its issue date or date of first use and at all subsequent times through the
Initial Sale Time, each Issuer Free Writing Prospectus, if any, did not, and at
the time of each sale of Shares and at the Closing Time and each Option Closing
Time, each such Issuer Free Writing Prospectus will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no warranty or representation with respect to any statement contained in or
omitted from the Disclosure Package in reliance upon and in conformity with the
information concerning the Underwriters and furnished in writing by or on behalf
of the Underwriters through the Representatives to the Company expressly for use
therein (that information being limited to that described in the last sentence
of the first paragraph of Section 10(d) hereof); provided further, however, that
the Company makes no warranty or representation with respect to any statement
contained in or omitted from the Disclosure Package in reliance upon and in
conformity with the information concerning the Selling Stockholders and
furnished in writing on behalf of the Selling Stockholders to the Company
expressly for use therein (that information being limited to that described in
Section 10(b) hereof);

(o) each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares did not, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement, including any document incorporated by reference therein that has not
been superseded or modified;

(p) the Company is eligible to use Free Writing Prospectuses in connection with
this offering pursuant to Rules 164 and 433 under the Securities Act; any Free
Writing Prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act Regulations has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
Securities Act Regulations; and each Free Writing Prospectus that the Company
has filed, or is required to file, pursuant to Rule 433(d) under the Securities
Act Regulations or that was prepared by or on behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the Securities Act Regulations;

(q) except for the Issuer Free Writing Prospectuses, if any, identified in
Schedule IV hereto, and any electronic road show relating to the public offering
of shares contemplated herein, the Company has not prepared, used or referred
to, and will not, without the prior consent of the Representatives, prepare, use
or refer to, any Free Writing Prospectus;

(r) the Preliminary Prospectus, the Prospectus and any Issuer Free Writing
Prospectuses (to the extent any such Issuer Free Writing Prospectus was required
to be filed with the Commission) delivered to the Underwriters for use in
connection with the public offering of the Shares contemplated herein have been
and will be identical to the versions of such documents transmitted to the
Commission

 

7



--------------------------------------------------------------------------------

for filing via the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”), except to the extent permitted by Regulation S-T;

(s) the Company filed the Registration Statement with the Commission before
using any Issuer Free Writing Prospectus;

(t) other than as set forth in both the Prospectus (exclusive of any amendment
or supplement thereto after the date hereof) and the Disclosure Package, there
are no material actions, suits, proceedings, inquiries or investigations pending
or, to the knowledge of the Company, threatened against the Company or any of
the Subsidiaries, or any of their respective officers or directors, or to which
the properties of any such entity are subject, at law or in equity, or before or
by any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency;

(u) the financial statements, including the notes thereto, included in each of
the Registration Statement, the Prospectus and the Disclosure Package present
fairly the consolidated financial position of the entities to which such
financial statements relate (the “Covered Entities”) as of the dates indicated
and the consolidated results of operations and changes in financial position and
cash flows of the Covered Entities for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States and on a consistent basis during the
periods involved and in accordance with Regulation S-X promulgated by the
Commission; the financial statement schedules included in the Registration
Statement fairly present the information shown therein and have been compiled on
a basis consistent with the financial statements included in each of the
Registration Statement, the Prospectus and the Disclosure Package; no other
financial statements or supporting schedules are required to be included in the
Registration Statement, the Prospectus or the Disclosure Package;

(v) PricewaterhouseCoopers LLP, whose reports on the consolidated financial
statements of the Company and the Subsidiaries are filed with the Commission as
part of each of the Registration Statement, the Prospectus and the Disclosure
Package, are, and were during the periods covered by their reports, independent
public accountants as required by the Securities Act and the Securities Act
Regulations and are registered with the Public Company Accounting Oversight
Board;

(w) subsequent to the respective dates as to which information is given in the
Registration Statement, the Prospectus and the Disclosure Package, and except as
may be otherwise stated in such documents, there has not been (i) any Material
Adverse Change or any development that would reasonably be expected to result in
a Material Adverse Change, whether or not arising in the ordinary course of
business, (ii) any transaction that is material to the Company and the
Subsidiaries taken as a whole, agreed to or entered into by the Company or any
of the Subsidiaries, (iii) any obligation, contingent or otherwise, directly or
indirectly incurred by the Company or any Subsidiary that is material to the
Company and Subsidiaries taken as a whole, (iv) any dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital stock
or any purchase by the Company or the Subsidiaries of any of its outstanding
capital stock, (v) any change of the capital stock of the Company or any
Subsidiary, (vi) except in the ordinary course of business, any change in the
indebtedness of the Company or any Subsidiary or (vii) any loss or damage
(whether or not insured) to the property of the Company or any subsidiary which
has been sustained or will have been sustained which has a Material Adverse
Effect;

(x) the Shares conform in all material respects to the description thereof
contained in the Registration Statement, the Prospectus and the Disclosure
Package;

 

8



--------------------------------------------------------------------------------

(y) there are no persons with registration or other similar rights to have any
securities registered by the Company under the Securities Act other than as
disclosed in the Prospectus and the Disclosure Package or other than those that
have been waived;

(z) the Shares have been included for quotation on The Nasdaq Global Select
Market; and the Company has taken all necessary actions to ensure that, upon and
at all times after The Nasdaq Global Select Market shall have included the
Shares, it will be in compliance with all applicable corporate governance
requirements set forth in the Nasdaq Marketplace Rules that are then in effect
and is taking such steps as are necessary to ensure that it will be in
compliance with other applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules standards not currently in effect upon the
effectiveness of such requirements;

(aa) none of the Company, any Subsidiary, nor, to the knowledge of the Company,
any of their respective directors, officers, representatives or affiliates have
taken, directly or indirectly, any action intended, or which might reasonably be
expected, to cause or result, under the Securities Act, the Exchange Act or
otherwise, in, or which has constituted, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares;

(bb) other than as disclosed in the Prospectus and the Disclosure Package,
neither the Company, any of its Subsidiaries, nor any of its affiliates (i) is
required to register as a “broker” or “dealer” in accordance with the provisions
of the Exchange Act or the rules and regulations thereunder, or (ii) directly,
or indirectly through one or more intermediaries, controls or has any other
association with (within the meaning of Article 1 of the Bylaws of FINRA) any
member firm of FINRA;

(cc) each Subsidiary that acts as a (A) “broker” or “dealer” in securities (as
defined in the Securities Act), (B) an investment adviser (as defined in the
Investment Advisers Act of 1940), (C) a collective investment fund of any type,
(D) a “commodity pool operator,” “commodity trading advisor” or “futures
commission merchant” (each as defined in the Commodity Exchange Act), bank or
similar entity or insurance company (all such entities in subclauses (i)(A)
through (D) herein referred to as a “Financial Intermediary” and collectively,
the “Financial Intermediaries”) has in place, and has had in place for the past
three years, an appropriate system of legal, regulatory, recordkeeping and
financial controls (including for this purpose controls relating to the rules of
any self-regulatory organization and controls relating to anti-money laundering,
privacy and Office of Foreign Assets Control of the United States Treasury
Department (“OFAC”)), and such controls have not discovered any material
violation other than as has been disclosed in writing;

(dd) any certificate signed by any officer of the Company or any Subsidiary
delivered to the Representatives or to counsel for the Underwriters pursuant to
or in connection with this Agreement shall be deemed a representation and
warranty by the Company to each Underwriter as to the matters covered thereby;

(ee) the form of certificate used to evidence the Common Stock complies in all
material respects with all applicable statutory requirements and with any
applicable requirements of the organizational documents of the Company;

(ff) the Company and each Subsidiary has good and marketable title in fee simple
to all real property, if any, and good title to all personal property, if any,
owned by it, in each case free and clear of all liens, security interests,
pledges, charges, encumbrances, mortgages and defects, except such as are
disclosed in the Prospectus and the Disclosure Package or as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; any real property or personal property held under lease by the
Company or any of the Subsidiaries is held under a lease that is valid, existing
and

 

9



--------------------------------------------------------------------------------

enforceable against the Company or such Subsidiary, with such exceptions as are
disclosed in the Prospectus or the Disclosure Package or as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect;

(gg) the descriptions in each of the Registration Statement, the Prospectus and
the Disclosure Package of the legal or governmental proceedings, contracts,
leases and other legal documents therein described present fairly the
information required to be shown, and there are no legal or governmental
proceedings, contracts, leases, or other documents of a character required to be
described in the Registration Statement, the Prospectus or the Disclosure
Package or to be filed as exhibits to the Registration Statement or incorporated
by reference therein which are not described or filed or incorporated by
reference therein as required; all agreements between the Company or any of the
Subsidiaries and third parties expressly referenced in both the Prospectus and
the Disclosure Package are legal, valid and binding obligations of the Company
or one or more of the Subsidiaries, enforceable in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles;

(hh) the Company and each Subsidiary owns or possesses such licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights,
software and design licenses, trade secrets, manufacturing processes, other
intangible property rights and know-how (collectively “Intangibles”), as are
necessary to entitle the Company and the Subsidiaries to conduct in all material
respects the Company’s and the Subsidiaries’ business described in the
Prospectus and the Disclosure Package, and the Company and the Subsidiaries have
not received written notice of any infringement of or conflict with (and neither
the Company nor any Subsidiary knows of any such infringement of or conflict
with) asserted rights of others with respect to any Intangibles which would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(ii) The Company has established and maintains disclosure controls and
procedures sufficient to enable the Company to make required filings under the
Exchange Act; such disclosure controls and procedures are designed to ensure
that material information relating to the Company and each of its Subsidiaries
is accumulated and communicated to management of the Company, including its
principal executive officers and principal financial officers, as appropriate,
and to allow timely decisions regarding required disclosure to be made by the
Company; such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established; the Company
is not aware of (i) any significant deficiency or material weakness in the
design or operation of its internal controls over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information to management and the board of
directors of the Company, or (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting;

(jj) the Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

(kk) each of the Company and the Subsidiaries has filed on a timely basis
(including in accordance with any applicable extensions) all necessary federal,
state, local and foreign income and

 

10



--------------------------------------------------------------------------------

franchise tax returns required to be filed through the date hereof or have
properly requested extensions thereof, and have paid all taxes shown as due
thereon, including without limitation, all sales and use taxes and all taxes
which the Company and each Subsidiary is obligated to withhold from amounts
owing to employees, creditors and third parties; no tax deficiency has been
asserted against any such entity, nor does any such entity know of any tax
deficiency which is likely to be asserted against any such entity which, if
determined adversely to any such entity, would reasonably be expected to have a
Material Adverse Effect; all such tax liabilities are adequately provided for on
the respective books of such entities; there is no tax lien, whether imposed by
any federal, state, foreign or other taxing authority, outstanding against the
assets, properties or business of the Company or any Subsidiary, as the case may
be;

(ll) each of the Company and the Subsidiaries maintains insurance (issued by
insurers of recognized financial responsibility) of the types and in the amounts
and with coverage generally deemed adequate for their respective businesses and
consistent with insurance coverage maintained by similar companies in similar
businesses, including, but not limited to, insurance covering real and personal
property owned or leased by the Company and the Subsidiaries against theft,
damage, destruction, acts of vandalism and all other risks customarily insured
against, all of which insurance is in full force and effect;

(mm) neither the Company nor any Subsidiary is in violation, or has received
notice of any violation with respect to, any applicable environmental, safety or
similar law applicable to the business of the Company or any of the
Subsidiaries; the Company and the Subsidiaries have received all permits,
licenses or other approvals required of them under applicable federal and state
occupational safety and health and environmental laws and regulations to conduct
their respective businesses, and the Company and the Subsidiaries are in
compliance with all terms and conditions of any such permit, license or
approval, except any such violation of law or regulation, failure to receive
required permits, licenses or other approvals or failure to comply with the
terms and conditions of such permits, licenses or approvals which would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change;

(nn) neither the Company nor any Subsidiary is in violation of or has received
notice of any violation with respect to any federal or state law relating to
discrimination in the hiring, promotion or pay of employees, nor any applicable
federal or state wages and hours law, nor any state law precluding the denial of
credit due to the neighborhood in which a property is situated, the violation of
any of which would reasonably be expected to have a Material Adverse Effect;

(oo) each of the Company and the Subsidiaries are in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company or any of the Subsidiaries would have any liability; the
Company and each of the Subsidiaries have not incurred and do not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Section 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (“Code”); and each “pension plan” for which the
Company and each of its Subsidiaries would have any liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification;

(pp) neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
officer, director, agent or employee purporting to act on behalf of the Company
or any Subsidiary, has at any time, directly or indirectly, (i) made any
contributions to any candidate for political office, or failed to

 

11



--------------------------------------------------------------------------------

disclose fully any such contributions, in violation of law, (ii) made any
payment to any state, federal or foreign governmental officer or official, or
other person charged with similar public or quasi-public duties, other than
payments required or allowed by applicable law, (iii) engaged in any
transactions, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained books and records of the Company, or (iv) made any other
unlawful payment;

(qq) except as otherwise disclosed in both the Prospectus and the Disclosure
Package, there are no outstanding loans or advances or guarantees of
indebtedness by the Company or any Subsidiary to or for the benefit of any of
the officers, directors or affiliates of the Company or any Subsidiary, as the
case may be, or any of the members of the families of any of them;

(rr) neither the Company nor, to the Company’s knowledge, any employee or agent
of the Company, has made any payment of funds of the Company or received or
retained any funds in violation of any law, rule or regulation, including
without limitation the “know your customer” and anti-money laundering laws of
any jurisdiction;

(ss) all securities issued by the Company, any Subsidiary or any trusts
established by the Company or any Subsidiary, have been or will be issued and
sold in compliance with (i) all applicable federal and state securities laws,
(ii) the laws of the applicable jurisdiction of incorporation of the issuing
entity and, (iii) to the extent applicable to the issuing entity, the
requirements of the Nasdaq Global Select Market;

(tt) except as described in both the Prospectus and the Disclosure Package or as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (i) neither the Company nor any Subsidiary is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (ii) each
of the Company and the Subsidiaries have all permits, authorizations and
approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any Subsidiary, and (iv) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or the Subsidiaries relating to Hazardous Materials or any
Environmental Laws;

(uu) in connection with this offering, the Company has not offered and will not
offer its Common Stock or any other securities convertible into or exchangeable
or exercisable for Common Stock in a manner in violation of the Securities Act;
and the Company has not distributed and will not distribute any offering
material in connection with the offer and sale of the Shares except for the
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus or
the Registration Statement;

 

12



--------------------------------------------------------------------------------

(vv) the Company has not incurred any liability for any finder’s fees or similar
payments in connection with the transactions herein contemplated;

(ww) no relationship, direct or indirect, exists between or among the Company or
any of the Subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of the Subsidiaries
on the other hand, which is required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Prospectus or
the Disclosure Package, which is not so described;

(xx) the Company is not and, after giving effect to the offering and sale of the
Shares, will not be an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended;

(yy) there are no existing or, to the knowledge of the Company, threatened labor
disputes with the employees of the Company or any of the Subsidiaries which
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;

(zz) neither the Company, the Subsidiaries, nor to the knowledge of the Company,
any of the officers and directors of the Company and the Subsidiaries, in their
capacities as such, at the Closing Time and any Option Closing Time will be, in
material violation of the provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated thereunder;

(aaa) the Company (i) complies in all material respects with the Privacy
Statements (as defined below) as applicable to any given set of personal
information collected by the Company from Individuals (as defined below),
(ii) complies in all material respects with all applicable federal, state, local
and foreign laws and regulations regarding the collection, retention, use,
transfer or disclosure of personal information and (iii) takes reasonable
measures to protect and maintain the confidential nature of the personal
information provided to the Company by Individuals in accordance with the terms
of the applicable Privacy Statements; to the Company’s knowledge, no claims or
controversies have arisen regarding the Privacy Statements or the implementation
thereof. As used herein, “Privacy Statements” means, collectively, any and all
of the Company’s privacy statements and policies published on Company websites
or products or otherwise made available by the Company regarding the collection,
retention, use and distribution of the personal information of individuals,
including, without limitation, from visitors or users of any Company websites or
products (“Individuals”);

(bbb) neither the Company nor any Subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of such entities is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the Company and the Subsidiaries and,
to the knowledge of the Company, their affiliates and directors, officers,
agents and employees have conducted their businesses in compliance with the
FCPA;

(ccc) neither the Company nor any Subsidiary, nor, to the Company’s knowledge,
any of its affiliates or any director, officer, agent or employee of, or other
person associated with or acting on behalf of, the Company, has violated the
Bank Secrecy Act of 1970, as amended, the Uniting and Strengthening of America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA

 

13



--------------------------------------------------------------------------------

PATRIOT ACT) of 2001 or the rules and regulations promulgated under any such law
or any successor law;

(ddd) the operations of the Company and its Subsidiaries and, to the Company’s
knowledge, their affiliates are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
Money Laundering Control Act of 1986, as amended, any other money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except for any such non-compliance as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change, and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of it
Subsidiaries, or, to the Company’s knowledge, any of its affiliates, with
respect to the Money Laundering Laws is pending or, to the Company’s knowledge,
threatened; and

(eee) neither the Company nor any of its Subsidiaries, nor, to the Company’s
knowledge, any of its affiliates or any director, officer, agent or employee of,
or other person associated with or acting on behalf of, the Company, is
currently subject to any United States sanctions administered by OFAC; and the
Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
partner or joint venturer or other person or entity, for the purpose of
financing the activities of any person currently subject to any United States
sanctions administered by OFAC.

 

4. Representations and Warranties of the Selling Stockholders:

Each Selling Stockholder represents and warrants to the Underwriters as of the
date hereof, as of the Initial Sale Time and as of the Closing Time and agrees
with each Underwriter, and FBR Securities represents and warrants to the
Underwriters as of any Option Closing Time, if any, and agrees with each
Underwriter that:

(a) the Selling Stockholder has been duly formed and is validly existing as a
limited liability company or a corporation under the laws of the Commonwealth of
Virginia, as the case may be, with full limited liability company or corporate
power and authority, as the case may be, to own its properties and to conduct
its business as it is now being conducted, to execute and deliver this Agreement
and to consummate the transactions contemplated herein;

(b) the execution, delivery and performance of this Agreement and consummation
of the transactions contemplated herein and therein will not (i) conflict with,
or result in any breach of, or constitute a default under (nor constitute any
event which with notice, lapse of time, or both would constitute a breach of, or
default under), (A) any provision of the Charter Documents of the Selling
Stockholder, or (B) any provision of any license, indenture, mortgage, deed of
trust, loan or credit agreement or other agreement or instrument to which the
Selling Stockholder is a party or by which it or its properties may be bound or
affected, or under any federal, state, local or foreign law, regulation or rule
or any decree, judgment or order applicable to the Selling Stockholder, or
(C) any federal, state, local or foreign law, regulation or rule or any decree,
judgment, or permit applicable to the Selling Stockholders, except in the case
of clauses (A) or (B) for such breaches or defaults which would not reasonably
be expected, individually or in the aggregate, to have a material adverse effect
on the assets, business, operations, results of operations, earnings,
stockholders’ equity, prospects, properties or condition (financial or
otherwise) of the Selling Stockholder; or (ii) result in the creation or
imposition of any material lien, charge, claim or encumbrance upon any property
or asset of the Selling Stockholder;

 

14



--------------------------------------------------------------------------------

(c) this Agreement has been duly authorized, executed and delivered by the
Selling Stockholder and is a legal, valid and binding agreement of the Selling
Stockholder enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and except to
the extent that the indemnification and contribution provisions of Section 10
hereof may be limited by federal or state securities laws and public policy
considerations in respect thereof;

(d) no approval, authorization, consent or order of or filing with or notice to
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency is required in connection with the Selling
Stockholder’s execution, delivery and performance of this Agreement, its
consummation of the transactions contemplated herein, and its sale and delivery
of the Shares, other than (i) such as have been obtained, or will have been
obtained at the Closing Time or the relevant Option Closing Time, as the case
may be, under the Securities Act and the Exchange Act, (ii) such approvals as
have been obtained in connection with the approval of the quotation of the
Shares on the Nasdaq Global Select Market and (iii) any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Shares are being offered by the Underwriters;

(e) Neither the Selling Stockholder nor any of its subsidiaries or affiliates
(other than the Company and its subsidiaries) have taken, directly or
indirectly, any action intended, or which might reasonably be expected, to cause
or result, under the Securities Act, the Exchange Act or otherwise, in, or which
has constituted, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares;

(f) the Registration Statement, as of its effective date and as of the date
hereof, did not and does not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; only insofar as any such untrue statement
of a material fact or omission of a material fact is contained in and is in
conformity with information furnished in writing by the Selling Stockholder to
the Company expressly for use in such Registration Statement;

(g) the Selling Stockholder now has, and at the Closing Time or the applicable
Option Closing Time will have, (i) good and marketable title to the Shares to be
sold by the Selling Stockholder hereunder, free and clear of all liens,
encumbrances and claims whatsoever (including any rights of first refusal and
similar rights), and (ii) full legal right and power, and all authorizations and
approvals required by law, to sell, transfer and deliver such Shares to the
Underwriters hereunder and to make the representations, warranties and
agreements made by the Selling Stockholder herein. Upon the delivery of and
payment for such Shares hereunder, the Selling Stockholder will deliver good and
marketable title thereto, free and clear of any pledge, lien, encumbrance,
security interest or other claim;

(h) at the Closing Time or the applicable Option Closing Time, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Shares to be sold by the Selling
Stockholder to the Underwriters hereunder will have been fully paid or provided
for by the Selling Stockholder and all laws imposing such taxes will have been
fully complied with;

(i) the Selling Stockholder is not prompted to sell Shares by any information
concerning the Company which is not set forth in the Registration Statement, the
Prospectus or the Disclosure Package;

(j) the Selling Stockholder has not relied upon the Representatives or legal
counsel for the Underwriters for any legal, tax or accounting advice in
connection with the offering and sale of the Shares;

 

15



--------------------------------------------------------------------------------

(k) the Selling Stockholder does not own any warrants, options or similar rights
to acquire, and do not have any right or arrangement to acquire, any capital
stock, right, warrants, options or other securities from the Company, other than
those described in the Registration Statement and the Prospectus; and

(l) any certificate signed by the Selling Stockholder delivered to the
Representatives or to counsel to the Underwriters pursuant to or in connection
with this Agreement shall be deemed a representation and warranty by the Selling
Stockholder as to the matters covered thereby.

 

5. Certain Covenants of the Company and the Selling Stockholders:

The Company (with respect to the covenants set forth in Sections 5(a) through
(x) only) and each Selling Stockholder (with respect to the covenants set forth
in Sections 5(r), (s), and (x) through (bb) only) hereby agree with each
Underwriter:

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such jurisdictions (both domestic and foreign) as the Representatives
may designate and to maintain such qualifications in effect as long as requested
by the Representatives for the distribution of the Shares, provided, however,
that the Company shall not be required to qualify as a foreign corporation or to
consent to the service of process under the laws of any such jurisdiction
(except service of process with respect to the offering and sale of the Shares);

(b) if, at the time this Agreement is executed and delivered, it is necessary
for a post-effective amendment to the Registration Statement to be declared
effective before the offering of the Shares may commence, the Company will
endeavor to cause such post-effective amendment to become effective as soon as
possible and will advise the Representatives promptly and, if requested by the
Representatives, will confirm such advice in writing, when such post-effective
amendment has become effective;

(c) to prepare the Prospectus in a form approved by the Underwriters and file
such Prospectus with the Commission pursuant to Rule 424(b) under the Securities
Act not later than 10:00 a.m., New York City time, on the day following the
execution and delivery of this Agreement or on such other day as the parties may
mutually agree and to furnish promptly (and with respect to the initial delivery
of such Prospectus, not later than 10:00 a.m., New York City time, on the day
following the execution and delivery of this Agreement or on such other day as
the parties may mutually agree) to the Underwriters copies of the Prospectus (or
of the Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) in such quantities and at such locations as the Underwriters may
reasonably request for the purposes contemplated by the Securities Act
Regulations, which Prospectus and any amendments or supplements thereto
furnished to the Underwriters will be identical to the version transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T;

(d) to advise the Representatives promptly and (if requested by the
Representatives) to confirm such advice in writing, when the Registration
Statement has become effective and when any post-effective amendment thereto
becomes effective under the Securities Act Regulations;

(e) to furnish a copy of each proposed Free Writing Prospectus to the
Representatives and counsel for the Underwriters and obtain the consent of the
Representatives prior to referring to, using or filing with the Commission any
Free Writing Prospectus pursuant to Rule 433(d) under the Securities Act, other
than the Issuer Free Writing Prospectuses, if any, identified in Schedule IV
hereto;

 

16



--------------------------------------------------------------------------------

(f) to comply with the requirements of Rules 164 and 433 of the Securities Act
Regulations applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission, legending and record keeping, as applicable;

(g) to advise the Representatives immediately, confirming such advice in
writing, of (i) the receipt of any comments from, or any request by, the
Commission for amendments or supplements to the Registration Statement, the
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or
for additional information with respect thereto, (ii) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of the Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes and, if the Commission or any other government agency or authority
should issue any such order, to make every reasonable effort to obtain the
lifting or removal of such order as soon as possible, (iii) any examination
pursuant to Section 8(e) of the Securities Act concerning the Registration
Statement, or (iv) if the Company becomes subject to a proceeding under
Section 8A of the Securities Act in connection with the public offering of
Shares contemplated herein; to advise the Representatives promptly of any
proposal to amend or supplement the Registration Statement, the Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus and to file no
such amendment or supplement to which the Representatives shall reasonably
object in writing;

(h) to furnish to the Underwriters, upon request, for a period of five years
from the date of this Agreement (i) as soon as available, copies of all annual,
quarterly and current reports or other communications supplied to holders of
shares of Common Stock, (ii) as soon as practicable after the filing thereof,
copies of all reports filed by the Company with the Commission, FINRA or any
securities exchange and (iii) such other information as the Underwriters may
reasonably request regarding the Company and the Subsidiaries;

(i) to advise the Underwriters promptly of the happening of any event or
development known to the Company within the time during which a Prospectus
relating to the Shares (or in lieu thereof the notice referred to in Rule 173(a)
under the Securities Act Regulations) is required to be delivered under the
Securities Act Regulations which, in the judgment of the Company or in the
reasonable opinion of the Representatives or counsel for the Underwriters,
(i) would require the making of any change in the Prospectus or the Disclosure
Package so that the Prospectus or the Disclosure Package would not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (ii) as a result
of which any Issuer Free Writing Prospectus conflicted or would conflict with
the information contained in the Registration Statement relating to the Shares,
or (iii) if it is necessary at any time to amend or supplement the Prospectus or
the Disclosure Package to comply with any law and, during such time, to promptly
prepare and furnish to the Underwriters copies of the proposed amendment or
supplement before filing any such amendment or supplement with the Commission
and thereafter promptly furnish at the Company’s own expense to the Underwriters
and to dealers, copies in such quantities and at such locations as the
Representatives may from time to time reasonably request of an appropriate
amendment or supplement to the Prospectus or the Disclosure Package so that the
Prospectus or the Disclosure Package as so amended or supplemented will not, in
the light of the circumstances when it (or in lieu thereof the notice referred
to in Rule 173(a) under the Securities Act Regulations) is so delivered, be
misleading or, in the case of any Issuer Free Writing Prospectus, conflict with
the information contained in the Registration Statement, or so that the
Prospectus or the Disclosure Package will comply with the law;

(j) to file promptly with the Commission any amendment or supplement to the
Registration Statement, any Preliminary Prospectus, the Prospectus or any Issuer
Free Writing Prospectus that may, in

 

17



--------------------------------------------------------------------------------

the judgment of the Company or the Representatives, be required by the
Securities Act or requested by the Commission;

(k) through the Closing Time and the Option Closing Time, if any, prior to
filing with the Commission with respect to the Shares, any amendment or
supplement to the Registration Statement, any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus or any document incorporated by
reference in the Prospectus specifically relating to the Shares, to furnish a
copy thereof to the Representatives and counsel for the Underwriters and obtain
the consent of the Representatives to the filing;

(l) to furnish promptly to the Representatives a signed copy of the Registration
Statement, as initially filed with the Commission, and of all amendments or
supplements thereto (including all exhibits filed therewith or incorporated by
reference therein) and such number of conformed copies of the foregoing as the
Representatives may reasonably request;

(m) to furnish to the Representatives, not less than two business days before
filing with the Commission, during the period referred to in paragraph (i)
above, a copy of any document proposed to be filed with the Commission pursuant
to Section 13, 14, or 15(d) of the Exchange Act and during the period of five
years hereafter to file all such documents in the manner and within the time
periods required by the Exchange Act and the rules and regulations thereunder;

(n) to make generally available to the Company’s security holders and to deliver
to the Representatives as soon as practicable, but in any event not later than
the end of the fiscal quarter first occurring after the first anniversary of the
effective date of the Registration Statement an earnings statement complying
with the provisions of Section 11(a) of the Securities Act (in form, at the
option of the Company, complying with the provisions of Rule 158 of the
Securities Act Regulations,) covering a period of 12 months beginning after the
effective date of the Registration Statement;

(o) to use its best efforts to maintain the quotation of the Shares on The
Nasdaq Global Select Market and to file with The Nasdaq Global Select Market all
documents and notices required by The Nasdaq Global Select Market of companies
that have securities that are traded and quotations for which are reported by
The Nasdaq Global Select Market;

(p) to maintain, at its expense, a registrar and transfer agent for the Shares;

(q) to refrain, from the date hereof until 45 days after the date of the
Prospectus, without the prior written consent of the Representatives, from,
directly or indirectly, (i) offering, pledging, selling, contracting to sell,
selling any option or contract to purchase, purchasing any option or contract to
sell, granting any option for the sale of, or otherwise disposing of or
transferring (or entering into any transaction or device which is designed to,
or could be expected to, result in the disposition by any person at any time in
the future of), any share of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or filing any registration
statement under the Securities Act with respect to any of the foregoing, or
(ii) entering into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to any shares of Common Stock issued by the Company upon the exercise of an
option or warrant outstanding on the date hereof and referred to in the
Prospectus or the issuance of options or shares of common stock under existing
stock option and incentive plans. The Representatives may, in their sole
discretion and at any time or from time to time before the termination of the
45-day lock-up period, without notice, release all or any portion of the
securities subject to the restrictions in this

 

18



--------------------------------------------------------------------------------

paragraph. Notwithstanding the foregoing, if (1) during the last 17 days of the
45-day lock-up period, the Company issues an earnings release or material news
or a material event relating to the Company occurs or (2) prior to the
expiration of the 45-day lock-up period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 45-day lock-up period, then the restrictions imposed in this paragraph shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the announcement of the material news or the
occurrence of the material event, unless the Representatives, on behalf of the
Underwriters, waive such extension in writing;

(r) not to, and to use its best efforts to cause its officers, directors and
affiliates (in the case of each Selling Stockholder, other than the Company and
its subsidiaries) not to, (i) take, directly or indirectly prior to termination
of the underwriting syndicate contemplated by this Agreement, any action
designed to stabilize or manipulate the price of any security of the Company, or
which may cause or result in, or which might in the future reasonably be
expected to cause or result in, the stabilization or manipulation of the price
of any security of the Company, to facilitate the sale or resale of any of the
Shares, (ii) sell, bid for, purchase or pay anyone any compensation for
soliciting purchases of the Shares or (iii) pay or agree to pay to any person
any compensation for soliciting any order to purchase any other securities of
the Company;

(s) (i) with respect to the Company, to cause each officer, director and
stockholder of the Company listed on Schedule V and (ii) with respect to each
Selling Stockholder, to furnish to the Representatives, prior to the Initial
Sale Time, a letter or letters, substantially in the form of Exhibit A hereto;

(t) to maintain Directors and Officers’ liability insurance in an amount deemed
advisable by the Company in its reasonable discretion;

(u) if, at any time during the 90-day period after the date of the Prospectus,
any rumor, publication or event relating to or affecting the Company shall occur
as a result of which, in the reasonable opinion of the Representatives, the
market price of the Common Stock has been or is likely to be materially affected
(regardless of whether such rumor, publication or event necessitates a
supplement to or amendment of the Prospectus) and after written notice from the
Representatives advising the Company to the effect set forth above, to forthwith
prepare, consult with the Representatives concerning the substance of, and
disseminate a press release or other public statement, reasonably satisfactory
to the Representatives, responding to or commenting on such rumor, publication
or event;

(v) to comply with all of the provisions of any undertakings in the Registration
Statement;

(w) to deliver to the transfer agent and registrar for the Common Stock one or
more certificates, in negotiable and proper deliverable form (with the signature
guaranteed by a bank, trust company, broker, dealer, municipal securities
dealer, government securities dealer or broker, credit union, a national
securities exchange, registered securities association or clearing agency, or a
savings institution that is a participant in a Securities Transfer Association
recognized program or by a Medallion Signature Guarantor or accompanied by a
duly executed stock power or powers, in blank, bearing the signature of the
undersigned so guaranteed); to deliver to the transfer agent and registrar for
the Common Stock such additional documentation as the Company or the
Representatives may reasonably request to effectuate or confirm compliance with
any of the provisions of this Section 5(w); and to authorize and direct the
transfer agent and registrar for the Common Stock:

(i) to hold such certificates deposited with the transfer agent and registrar
for the Common Stock in its custody;

 

19



--------------------------------------------------------------------------------

(ii) to take all necessary action at the Closing time and at any Option Closing
Time at which the Selling Stockholders are selling Shares to the Underwriters
(A) to cause the Shares to be transferred on the books of the Company into such
names as the Underwriters shall have instructed the Company and to exchange the
certificates for book entries for such Shares registered in such names and in
such denominations as the Underwriters shall have instructed the Company, and
(B) to transfer to book entries for the account of the Underwriters, against
payment of the purchase price for such Shares; and

(iii) to deliver or cause to be delivered to the Selling Stockholders new
certificates (which may bear appropriate legends) representing the number of
shares of Common Stock deposited with the transfer agent and registrar of the
Common Stock that are in excess of the number of Shares sold by the Selling
Stockholders to the Underwriters;

(x) to deliver to the Representatives prior to the Closing Time a properly
completed and executed United States Treasury Department Form W-8 (if such
Selling Stockholder is a non-United States person, within the meaning of the
Code) or Form W-9 (if the Selling Stockholder is a United States person, within
the meaning of the Code);

(y) if, at any time prior to the date on which the distribution of the Shares as
contemplated herein and in the Prospectus and the Disclosure Package has been
completed, as determined by the Representatives, a Selling Stockholder has
knowledge or becomes aware of (1) any Material Adverse Change or (2) the
occurrence of any event as a result of which the Registration Statement, as then
amended, would include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or the Prospectus or the Disclosure Package, in each case
as then amended or supplemented, would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the Selling Stockholder will promptly notify the Company and the
Representatives;

(z) to deliver to the Company or the Underwriters such documentation as the
Company or the Underwriters or any of their respective counsel may reasonably
request in order to effectuate any of the provisions of this Agreement; and

(aa) to not prepare or have prepared on its behalf or use or refer to any Free
Writing Prospectus and to not distribute any written materials in connection
with the offer or sale of the Shares.

 

6. Payment of Expenses:

(a) The Company agrees to pay all costs and expenses incident to the performance
of its obligations under this Agreement, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated,
including expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, each Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and any amendments or supplements
thereto or any document incorporated by reference therein, and the printing and
furnishing of copies of each thereof to the Underwriters and to dealers
(including costs of mailing and shipment), (ii) the printing of this Agreement
and any dealer agreements and furnishing of copies of each to the Underwriters
and to dealers (including costs of mailing and shipment), (iii) the
qualification of the Shares for offering and sale under state laws that the
Company, the Selling Stockholders and the Representatives have mutually agreed
are appropriate and the determination of their eligibility for investment under
state law as aforesaid (including the reasonable legal fees and filing fees and
other disbursements of counsel for the Underwriters and the printing and
furnishing of copies of any blue sky surveys or legal investment surveys to the
Underwriters

 

20



--------------------------------------------------------------------------------

and to dealers), (iv) filing for review of the public offering of the Shares by
FINRA (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Underwriters relating thereto), (v) the fees
and expenses of any transfer agent or registrar for the Shares and miscellaneous
expenses referred to in the Registration Statement, (vi) the fees and expenses
incurred in connection with the inclusion of the Shares in The Nasdaq Global
Select Market, (vii) making road show presentations with respect to the offering
of the Shares, (viii) preparing and distributing bound volumes of transaction
documents for the Representatives and their legal counsel and (ix) the
performance of the Company’s other obligations hereunder. Upon the reasonable
request of the Representatives, the Company will provide funds in advance for
filing fees.

(b) Each Selling Stockholder agrees with the Company and each Underwriter to pay
(directly or by reimbursement) all fees and expenses incident to the performance
of such Selling Stockholder’s obligations under this Agreement which are
otherwise specifically provided for herein, including, but not limited to,
(i) fees and expenses of counsel and other advisors for such Selling Stockholder
and (ii) expenses and taxes incident to the sale and delivery of the Shares to
be sold by such Selling Stockholder to the Underwriters hereunder.

(c) If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company or any Selling
Stockholder to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Company or any Selling Stockholder shall be
unable to perform its obligations under this Agreement, the Company (in the case
of a failure, refusal or inability on the part of the Company) or the Selling
Stockholder (in the case of a failure, refusal or inability on the part of such
Selling Stockholder) also will reimburse the Underwriters or such Underwriters
as have so terminated this Agreement with respect to themselves, severally, for
all out-of-pocket expenses (such as printing, facsimile, courier service, direct
computer expenses, accommodations, travel and the fees and disbursements of
Underwriters’ counsel) but excluding the fees of any other advisors, accountants
or appraisers, etc.

 

7. Conditions of the Underwriters’ Obligations:

The obligations of the Underwriters hereunder to purchase Shares at the Closing
Time or on each Option Closing Time, as applicable, are subject to the accuracy
of the representations and warranties on the part of the Company and each
Selling Stockholder hereunder on the date hereof and at the Closing Time and on
each Option Closing Time, as applicable, the performance by the Company and each
Selling Stockholder of their respective obligations hereunder and to the
satisfaction of the following further conditions at the Closing Time or on each
Option Closing Time, as applicable:

(a) the Company shall furnish to the Underwriters at the Closing Time and on
each Option Closing Time, as applicable, an opinion of Sidley Austin LLP,
counsel for the Company, and of other counsel satisfactory to the Underwriters,
who may be an officer of the Company, addressed to the Underwriters and dated as
of the Closing Time and each Option Closing Time, as applicable, and in form and
substance satisfactory to Clifford Chance US LLP, counsel for the Underwriters,
substantially in the form set forth on Exhibits B-1 and B-2, respectively;

(b) the Selling Stockholders shall furnish to the Underwriters at the Closing
Time and on each Option Closing Time, as applicable, an opinion of Gibson,
Dunn & Crutcher LLP, special counsel for the Selling Stockholders, and Hunton &
Williams LLP, special Virginia counsel for the Selling Stockholders, addressed
to the Underwriters and dated as of the Closing Time and each Option Closing
Time, as applicable, in form and substance satisfactory to Clifford Chance US
LLP, counsel for the Underwriters, substantially in the form set forth on
Exhibit C hereto;

 

21



--------------------------------------------------------------------------------

(c) on the date of this Agreement and at the Closing Time and each Option
Closing Time, as applicable, the Representatives shall have received from
PricewaterhouseCoopers LLP letters dated the respective dates of delivery
thereof and addressed to the Representatives, in form and substance satisfactory
to the Representatives, containing statements and information of the type
specified in AU Section 634 “Letters for Underwriters and Certain other
Requesting Parties” issued by the American Institute of Certified Public
Accountants with respect to the financial statements and certain financial
information of the Company and the Subsidiaries included in the Registration
Statement, the Prospectus and the Disclosure Package, and such other matters
customarily covered by comfort letters issued in connection with registered
public offerings; provided, however, that the letters delivered at the Closing
Time and each Option Closing Time, as applicable, shall use a “cut-off” date no
more than three business days prior to such Closing Time and on each Option
Closing Time, as the case may be;

In the event that the letters referred to above set forth any changes in
indebtedness, decreases in total assets or retained earnings or increases in
borrowings to the amounts disclosed in the Registration Statement, Disclosure
Package and Prospectus, it shall be a further condition to the obligations of
the Underwriters that (i) such letters shall be accompanied by a written
explanation of the Company as to the significance thereof, unless the
Representatives deem such explanation unnecessary, and (ii) such changes,
decreases or increases do not, in the sole judgment of the Representatives, make
it impractical or inadvisable to proceed with the purchase and delivery of the
Shares as contemplated by the Registration Statement;

(d) the Representatives shall have received at the Closing Time and on each
Option Closing Time the favorable opinion of Clifford Chance US LLP, dated the
Closing Time or such Option Closing Time, addressed to the Representatives and
in form and substance satisfactory to the Representatives;

(e) the Registration Statement shall have become effective;

(f) no amendment or supplement to the Registration Statement, the Prospectus or
any document in the Disclosure Package shall have been filed to which the
Underwriters shall have objected in writing;

(g) prior to the Closing Time and each Option Closing Time (i) no stop order
suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of the Prospectus or any document in the
Disclosure Package shall have been issued, and no proceedings for such purpose
shall have been initiated or threatened, by the Commission, and no suspension of
the qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or threatening of any proceedings for any of such purposes, shall
have occurred; (ii) all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Representatives; (iii) the Registration Statement shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(iv) the Prospectus and the Disclosure Package shall not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(h) all filings with the Commission required by Rule 424 under the Securities
Act to have been filed by the Closing Time shall have been made within the
applicable time period prescribed for such filing by such Rule;

(i) between the time of execution of this Agreement and the Closing Time or the
relevant Option Closing Time there shall not have been any Material Adverse
Change or any prospective Material Adverse Change, and no transaction which is
material and unfavorable to the Company shall have been

 

22



--------------------------------------------------------------------------------

entered into by the Company or any of the Subsidiaries, in each case, which in
the Representatives’ sole judgment, makes it impracticable or inadvisable to
proceed with the public offering of the Shares as contemplated by the
Registration Statement;

(j) the Shares shall have been included on The Nasdaq Global Select Market;

(k) FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the underwriting terms and arrangements;

(l) the Representatives shall have received lock-up agreements from each
officer, director and stockholder of the Company listed on Schedule V and each
Selling Stockholder, in the form of Exhibit A attached hereto, and such letter
agreements shall be in full force and effect;

(m) each Selling Stockholder will, at the Closing Time and on each Option
Closing Time, as applicable, deliver to the Underwriters a certificate of its
President, Secretary or Treasurer, to the effect that the representations and
warranties of the Selling Stockholder set forth in this Agreement are true and
correct, as if made on and as of the Closing Time or any Option Closing Time, as
applicable, and the Selling Stockholder has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Time or any Option Closing Time, as applicable;

(n) the Company will, at the Closing Time and at each Option Closing Time,
deliver to the Underwriters a certificate of its Chairman of the Board,
President and Chief Executive Officer or Executive Vice President and General
Counsel, to the effect that:

(i) the representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of the Closing Time or any Option Closing
Time, as applicable, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Time or any Option Closing Time, as applicable;

(ii) no stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment thereto has been issued and no proceedings for that
purpose have been instituted or are pending or threatened under the Securities
Act; and

(iii) the signer of such certificate has carefully examined the Registration
Statement, the Prospectus, the Disclosure Package, any amendment or supplement
thereto, and this Agreement, and that when the Registration Statement became
effective and at all times subsequent thereto up to the Closing Time or any
Option Closing Time, as applicable, the Registration Statement and the
Prospectus and the Preliminary Prospectus, and any amendments or supplements
thereto contained all material information required to be included therein by
the Securities Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder; the Registration Statement and any amendments
thereto, did not and, as of the Closing Time or any Option Closing Time, as
applicable, does not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and the Prospectus and the Disclosure Package,
and any amendments or supplements thereto, did not and as of the Closing Time or
any Option Closing Time, as applicable, do not include any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and, since the effective date of the
Registration Statement, there has

 

23



--------------------------------------------------------------------------------

occurred no event required to be set forth in an amendment or supplement to the
Prospectus or the Disclosure Package which has not been so set forth; and

(o) the Company and each Selling Stockholder, as applicable, shall have
furnished to the Underwriters such other documents and certificates as to the
accuracy and completeness of any statement in the Registration Statement, the
Prospectus and the Disclosure Package, the representations, warranties and
statements of the Company contained herein, and the performance by the Company
and such Selling Stockholder of their respective covenants contained herein and
therein, and the fulfillment of any conditions contained herein or therein, as
of the Closing Time or any Option Closing Time, as the Underwriters may
reasonably request.

 

8. Termination:

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of the Representatives, at any time prior
to the Closing Time or any Option Closing Time, as applicable, if (i) any of the
conditions specified in Section 7 shall not have been fulfilled when and as
required by this Agreement to be fulfilled, (ii) there has been since the
respective dates as of which information is given in the Registration Statement,
the Prospectus or the Disclosure Package, any Material Adverse Change, or any
development involving a prospective Material Adverse Change, or material change
in management of the Company or any Subsidiary, whether or not arising in the
ordinary course of business, (iii) there has occurred any outbreak or escalation
of hostilities or other national or international calamity or crisis or change
in economic, political or other conditions, the effect of which on the United
States or international financial markets is such as to make it, in the judgment
of the Representatives, impracticable to market the Shares or enforce contracts
for the sale of the Shares, (iv) trading in any securities of the Company has
been suspended by the Commission or by The Nasdaq Global Select Market, or if
trading generally on The New York Stock Exchange or in The Nasdaq Global Select
Market has been suspended (including an automatic halt in trading pursuant to
market-decline triggers, other than those in which solely program trading is
temporarily halted), or limitations on prices for trading (other than
limitations on hours or numbers of days of trading) have been fixed, or maximum
ranges for prices for securities have been required, by such exchange or FINRA
by order of the Commission or any other governmental authority, (v) there has
been any downgrade in the rating of any of the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g) under the Securities Act), (vi) any
federal, state, local or foreign statute, regulation, rule or order of any court
or other governmental authority has been enacted, published, decreed or
otherwise promulgated which, in the reasonable opinion of the Representatives,
materially adversely affects or will materially adversely affect the business or
operations of the Company, or (vii) any action has been taken by any federal,
state, local or foreign government or agency in respect of its monetary or
fiscal affairs which, in the reasonable opinion of the Representatives, would
reasonably be expected to have a material adverse effect on the securities
markets in the United States.

If the Representatives elect to terminate this Agreement as provided in this
Section 8, the Company, each Selling Stockholder and the Underwriters shall be
notified promptly by telephone, promptly confirmed by facsimile.

If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company or any
Selling Stockholder shall be unable to comply in all material respects with any
of the terms of this Agreement, neither the Company nor any Selling Stockholder
shall not be under any obligation or liability under this Agreement (except to
the extent provided in Sections 6 and 10 hereof) and the Underwriters shall be
under no obligation or liability to the Company or any Selling

 

24



--------------------------------------------------------------------------------

Stockholder under this Agreement (except to the extent provided in Section 10
hereof) or to one another hereunder.

 

9. Increase in Underwriters’ Commitments:

If any Underwriter shall default at the Closing Time or any Option Closing Time
in its obligation to take up and pay for the Shares to be purchased by it under
this Agreement on such date, the Representatives shall have the right, within 36
hours after such default, to make arrangements for one or more of the
non-defaulting Underwriters, or any other underwriters, to purchase all, but not
less than all, of the Shares which such Underwriter shall have agreed but failed
to take up and pay for (the “Defaulted Shares”). Absent the completion of such
arrangements within such 36-hour period, (i) if the total number of Defaulted
Shares does not exceed 10% of the total number of Shares to be purchased on such
date, each non-defaulting Underwriter shall take up and pay for (in addition to
the number of Shares which it is otherwise obligated to purchase on such date
pursuant to this Agreement) the portion of the total number of Shares agreed to
be purchased by the defaulting Underwriter on such date in the proportion that
its underwriting obligations hereunder bears to the underwriting obligations of
all non-defaulting Underwriters; and (ii) if the total number of Defaulted
Shares exceeds 10% of such total, the Representatives may terminate this
Agreement by notice to the Company and each Selling Stockholder, without
liability of any party to any other party except that the provisions of
Sections 6 and 10 hereof shall at all times be effective and shall survive such
termination.

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company and each Selling Stockholder agree with the non-defaulting Underwriters
that they will not sell any Shares hereunder on such date unless all of the
Shares to be purchased on such date are purchased on such date by the
Underwriters (or by substituted Underwriters selected by the Representatives
with the approval of the Company or selected by the Company with the approval of
the Representatives).

If a new Underwriter or Underwriters are substituted for a defaulting
Underwriter in accordance with the foregoing provision, the Company or the
non-defaulting Underwriters shall have the right to postpone the Closing Time or
the relevant Option Closing Time for a period not exceeding five business days
in order that any necessary changes in the Registration Statement and Prospectus
and other documents may be effected.

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 9 with the same effect as if such
substituted Underwriter had originally been named in this Agreement.

 

10. Indemnity and Contribution by the Company, the Selling Stockholders and the
Underwriters:

(a) The Company agrees to indemnify, defend and hold harmless each Underwriter
and each Selling Stockholder (with respect to subclauses (ii), (iv) and
(v) below only) and any person who controls any Underwriter or the Selling
Stockholders, as applicable within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, and the respective directors, officers,
partners, employees and agents of each Underwriter or Selling Stockholder, as
applicable, from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which, jointly or severally,
any such Underwriter, Selling Stockholder or controlling person, as the case may
be, may incur under the Securities Act, the Exchange Act or otherwise, insofar
as such loss, expense, liability, damage or claim arises out of or is based upon
(i) any breach of any representation, warranty or covenant of the Company
contained herein, (ii) any untrue statement or alleged untrue statement of a
material fact contained in (A) any Preliminary Prospectus, the Registration
Statement, the Prospectus or in any amendment or supplement thereto, (B) any
Issuer Free Writing Prospectus or in any amendment or

 

25



--------------------------------------------------------------------------------

supplement thereto or (C) any “issuer information” (as defined in Rule 433)
(“Issuer Information”) used or referred to in any “free writing prospectus” (as
defined in Rule 405) used or referred to by any Underwriter, (D) any “road show”
(as defined in Rule 433) not constituting an Issuer Free Writing Prospectus (a
“Non-Prospectus Road Show”), (iii) any application or other document, or any
amendment or supplement thereto, executed by the Company or based upon written
information furnished by or on behalf of the Company filed with the Commission
or any securities association or securities exchange (each an “Application”),
(iv) any omission or alleged omission to state a material fact required to be
stated in any such Registration Statement, or necessary to make the statements
made therein not misleading, (v) any omission or alleged omission in any such
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Issuer Information, any
Non-Prospectus Road Show or any Application of a material fact necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading, (vi) any untrue statement or alleged untrue statement
of any material fact contained in any audio or visual materials used in
connection with the marketing of the Shares, including, without limitation,
slides, videos, films and tape recordings; except, in the case of (ii), (iv) and
(v) above, for any such loss, expense, liability, damage or claim that arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission of a material fact contained in and in conformity
with information furnished in writing by the Underwriters through the
Representatives or a Selling Stockholder, as the case may be, to the Company
expressly for use in such Registration Statement, Prospectus or Application. The
indemnity agreement set forth in this Section 10(a) shall be in addition to any
liability which the Company may otherwise have.

(b) Each Selling Stockholder agrees to indemnify, defend and hold harmless each
Underwriter and the Company (with respect to subclauses (ii), (iii) and
(iv) below only) and any person who controls any Underwriter or the Company, as
applicable, within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, and the respective directors, officers, employees and
agents of each Underwriter or the Company, as applicable, from and against any
loss, expense, liability, damage or claim (including the reasonable cost of
investigation) which, jointly or severally, any such Underwriter, the Company,
or controlling person, as the case may be, may incur under the Securities Act,
the Exchange Act or otherwise, insofar as such loss, expense, liability, damage
or claim arises out of or is based upon (i) any breach of any representation,
warranty or covenant of such Selling Stockholder contained herein, as
applicable, (ii) any untrue statement or alleged untrue statement of a material
fact contained in (A) the Registration Statement (or any amendment), (B) any
Issuer Free Writing Prospectus that the Company has filed or was required to
file with the Commission, or (C) the Prospectus, or (D) any Application,
(iii) any omission or alleged omission to state a material fact required to be
stated in such Registration Statement, or necessary to make the statements made
therein not misleading, or (iv) any omission or alleged omission from any such
Issuer Free Writing Prospectus, Prospectus or any Application of a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; provided, however, in the case of
(ii), (iii) and (iv) above only insofar as any such loss, expense, liability,
damage or claim arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission of a material fact contained in
and in conformity with information furnished in writing by such Selling
Stockholder to the Company expressly for use in such Registration Statement,
Issuer Free Writing Prospectus (if any), Prospectus or Application; provided,
however, that the indemnity agreement contained in this subsection (b) shall not
require any Selling Stockholder to reimburse the Underwriters, the Company or
any controlling person, as the case may be, for any amount in excess of the
gross sale price of the Shares sold by such Selling Stockholder pursuant to this
Agreement. The indemnity agreement set forth in this Section 10(b) shall be in
addition to any liabilities that the Selling Stockholder may otherwise have.

If any action is brought against an Underwriter, a Selling Stockholder, the
Company or controlling person in respect of which indemnity may be sought
against the Company or a Selling

 

26



--------------------------------------------------------------------------------

Stockholder pursuant to subsection (a) or subsection (b) above, such
Underwriter, the Selling Stockholder or the Company, as the case may be, shall
promptly notify the Company or the Selling Stockholder, as applicable, in
writing of the institution of such action, and the Company or the Selling
Stockholder, as applicable, shall assume the defense of such action, including
the employment of counsel and payment of expenses; provided, however, that any
failure or delay to so notify the Company or the Selling Stockholder, as
applicable, will not relieve the Company or the Selling Stockholders, as
applicable, of any obligation hereunder, except to the extent that its ability
to defend is actually impaired by such failure or delay. Such Underwriter, such
Selling Stockholder, the Company, or controlling person, as the case may be,
shall have the right to employ its or their own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of such
Underwriter, such Selling Stockholder, the Company or such controlling person
unless the employment of such counsel shall have been authorized in writing by
the Company or the Selling Stockholder, as applicable, in connection with the
defense of such action, or the Company or such Selling Stockholder, as
applicable, shall not have employed counsel to have charge of the defense of
such action within a reasonable time or such indemnified party or parties shall
have reasonably concluded (based on the advice of counsel) that there may be
defenses available to it or them which are different from or additional to those
available to the Company or such Selling Stockholder, as applicable (in which
case neither the Company nor such Selling Stockholder shall have the right to
direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by the
Company or such Selling Stockholder, as applicable, and paid as incurred (it
being understood, however, that neither the Company nor such Selling Stockholder
shall be liable for the expenses of more than one separate firm of attorneys for
each of the Underwriters, the Selling Stockholders, the Company or controlling
persons, as the case may be, in any one action or series of related actions in
the same jurisdiction (other than local counsel in any such jurisdiction)
representing the indemnified parties who are parties to such action). Anything
in this paragraph to the contrary notwithstanding, neither the Company nor any
Selling Stockholder shall be liable for any settlement of any such claim or
action effected without its consent.

(c) Each Underwriter agrees, severally and not jointly, to indemnify, defend and
hold harmless the Company and each Selling Stockholder, and any person who
controls the Company or any Selling Stockholder, as applicable, within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
including, without limitation, the Company’s directors, the Company’s officers
that signed the Registration Statement, the Selling Stockholders, and each of
their respective officers and directors, from and against any loss, expense,
liability, damage or claim (including the reasonable cost of investigation)
which the Company, any Selling Stockholder or any such person may incur under
the Securities Act, the Exchange Act or otherwise, insofar as such loss,
expense, liability, damage or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment), any Issuer Free Writing Prospectus
that the Company has filed or was required to file with the Commission, or the
Prospectus, or any Application, (ii) any omission or alleged omission to state a
material fact required to be stated in any such Registration Statement, or
necessary to make the statements made therein not misleading, or (iii) any
omission or alleged omission from any such Issuer Free Writing Prospectus,
Prospectus or any Application of a material fact necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading, but in each case only insofar as such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
Registration Statement, Issuer Free Writing Prospectus (if any), Prospectus or
Application in reliance upon and in conformity with information furnished in
writing by the Underwriters through the Representatives to the Company expressly
for use therein. The statements set forth in the paragraphs regarding syndicate
short sales and stabilizing transactions under the caption “Underwriting” in the
Preliminary Prospectus, the Disclosure Package and the Prospectus (to the extent
such statements relate to the Underwriters) constitute the only information
furnished by or on behalf of any Underwriter through the Representatives to the
Company for purposes of Section 3(m) and Section 3(n) and this Section 10.

 

27



--------------------------------------------------------------------------------

If any action is brought against the Company, any Selling Stockholder or any
such person in respect of which indemnity may be sought against any Underwriter
pursuant to the foregoing paragraph, the Company, such Selling Stockholder or
such person shall promptly notify the Representatives in writing of the
institution of such action and the Representatives, on behalf of the
Underwriters, shall assume the defense of such action, including the employment
of counsel and payment of expenses. The Company, such Selling Stockholder or
such person shall have the right to employ its own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of the Company,
the Selling Stockholders or such person unless the employment of such counsel
shall have been authorized in writing by the Representatives in connection with
the defense of such action or the Representatives shall not have employed
counsel to have charge of the defense of such action within a reasonable time or
such indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Underwriters (in which
case the Representatives shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by such Underwriter and paid as incurred
(it being understood, however, that the Underwriters shall not be liable for the
expenses of more than one separate firm of attorneys in any one action or series
of related actions in the same jurisdiction (other than local counsel in any
such jurisdiction) representing the indemnified parties who are parties to such
action). Anything in this paragraph to the contrary notwithstanding, no
Underwriter shall be liable for any settlement of any such claim or action
effected without the written consent of the Representatives.

(d) If the indemnification provided for in this Section 10 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a),
(b) and (c) of this Section 10 in respect of any losses, expenses, liabilities,
damages or claims referred to therein, then each applicable indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, expenses,
liabilities, damages or claims (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, such Selling Stockholder
and the Underwriters from the offering of the Shares or (ii) if (but only if)
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, of
such Selling Stockholder and of the Underwriters in connection with the
statements or omissions which resulted in such losses, expenses, liabilities,
damages or claims, as well as any other relevant equitable considerations. The
relative benefits received by the Company, such Selling Stockholder and the
Underwriters shall be deemed to be in the same proportion as the total proceeds
from the offering (net of underwriting discounts and commissions but before
deducting expenses) received by the Company or such Selling Stockholder, as the
case may be, bear to the underwriting discounts and commissions received by the
Underwriters. The relative fault of the Company, of the Selling Stockholders and
of the Underwriters shall be determined by reference to, among other things,
whether the untrue statement or alleged untrue statement of a material fact or
omission or alleged omission relates to information supplied by the Company, by
the Selling Stockholder or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any claim or action.

(e) The Company, each Selling Stockholder and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in subsection (d)(i)
and, if applicable (ii), above. Notwithstanding the provisions of this
Section 10, no Underwriter shall be required to contribute any amount in excess
of the underwriting discounts and commissions applicable to

 

28



--------------------------------------------------------------------------------

the Shares purchased by such Underwriter and no Selling Stockholder shall be
required to contribute any amount in excess of the gross sale price of the
Shares sold by the Selling Stockholder pursuant to this Agreement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 12(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Underwriters’ obligations
to contribute pursuant to this Section are several in proportion to their
respective underwriting commitments and not joint.

(f) Without limitation of and in addition to its obligations under the other
paragraphs of this Section, the Company agrees to indemnify and hold harmless
Sandler O’Neill & Partners, L.P. (in the capacity described in this paragraph,
the “Independent Underwriter”), its directors, officers and employees and each
person who controls the Independent Underwriter within the meaning of Section 15
of the Securities Act from and against any and all loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to the
purchase and sale of the Shares) to which the Independent Underwriter, director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, the Independent Underwriter’s acting as a
“qualified independent underwriter” (within the meaning of NASD Conduct
Rule 2720) in connection with the offering contemplated by this Agreement, and
agrees to reimburse each such indemnified party promptly upon demand for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending or preparing to defend any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that it is determined in a final judgment by a court
of competent jurisdiction that such loss, claim, damage, liability or action
resulted directly from the gross negligence or willful misconduct of the
Independent Underwriter. The relative benefits received by the Independent
Underwriter with respect to the offering contemplated by this Agreement shall,
for purposes of this Section 10(f), be deemed to be equal to the compensation
received by the Independent Underwriter for acting in such capacity. In
addition, notwithstanding the provisions of Section 10(e), the Independent
Underwriter shall not be required to contribute any amount in excess of the
compensation received by the Independent Underwriter for acting in such
capacity.

 

11. Survival:

The indemnity and contribution agreements contained in Section 10 and the
covenants, warranties and representations of the Company and the Selling
Stockholders contained in Sections 3, 4, 5, 6, 12 and 13 of this Agreement, as
well as this Section, shall remain in full force and effect regardless of any
investigation made by or on behalf of any Underwriter, or any person who
controls any Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, and the respective directors, officers,
employees and agents of each Underwriter or by or on behalf of the Company, its
directors and officers, each Selling Stockholder or any person who controls the
Company or any Selling Stockholder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the sale and delivery of the Shares. The
Company, each Selling Stockholder and each Underwriter agree promptly to notify
the others of the commencement of any litigation or proceeding against it and,
in the case of the Company, against any of the Company’s officers and directors,
in connection with the sale and delivery of the Shares, or in connection with
the Registration Statement or Prospectus.

 

12. Research Analyst Independence:

The Company and each Selling Stockholder acknowledges that the Underwriters’
research analysts and research departments are required to be independent from
their respective investment banking divisions and are subject to certain
regulations and internal policies, and that such Underwriters’

 

29



--------------------------------------------------------------------------------

research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company and each Selling Stockholder hereby waive and
release, to the fullest extent permitted by law, any claims that the Company or
such Selling Stockholder may have against the Underwriters with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company or
such Selling Stockholder by such Underwriters’ investment banking divisions. The
Company and each Selling Stockholder acknowledge that each of the Underwriters
is a full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.

 

13. Duties:

Nothing in this Agreement shall be deemed to create a partnership, joint venture
or agency relationship between the parties. The Underwriters undertake to
perform such duties and obligations only as expressly set forth herein. Such
duties and obligations of the Underwriters with respect to the Shares shall be
determined solely by the express provisions of this Agreement, and the
Underwriters shall not be liable except for the performance of such duties and
obligations with respect to the Shares as are specifically set forth in this
Agreement. Each of the Company and the Selling Stockholders acknowledges and
agrees that: (i) the purchase and sale of the Shares pursuant to this Agreement,
including the determination of the public offering price of the Shares and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and each Selling Stockholder, on the one hand, and the
several Underwriters, on the other hand, and the Company and each Selling
Stockholder are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Company, any Selling Stockholder or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Underwriter
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Company or any Selling Stockholder with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company or any
Selling Stockholder on other matters); and (iv) the several Underwriters and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Selling
Stockholders and that the several Underwriters have no obligation to disclose
any of such interests. The Company and each Selling Stockholder acknowledge that
the Underwriters disclaim any implied duties (including any fiduciary duty),
covenants or obligations arising from the Underwriters’ performance of the
duties and obligations expressly set forth herein. The Company and such Selling
Stockholder hereby waive and release, to the fullest extent permitted by law,
any claims that the Company and the Selling Stockholders may have against the
several Underwriters with respect to any breach or alleged breach of agency or
fiduciary duty.

 

14. Notices:

Except as otherwise herein provided, all statements, requests, notices and
agreements shall be in writing or by facsimile and, if to the Underwriters,
shall be sufficient in all respects if delivered to:

 

30



--------------------------------------------------------------------------------

FBR Capital Markets & Co.

1001 19th Street North

Arlington, Virginia 22209

Attention: Syndicate Department

Facsimile: (703) 312-9698

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Syndicate Registration

Facsimile: (646) 834-8133

and if to the Company, shall be sufficient in all respects if delivered to the
Company at the offices of the Company at:

FBR Capital Markets Corporation

1001 19th Street North

Arlington, Virginia 22209

Attention: Syndicate Department

Facsimile: (703) 312-9698

and if to the Selling Stockholders, shall be sufficient in all respects if
delivered to:

Arlington Asset Investment Corp.

1001 19th Street North

Arlington, Virginia 22209

Attention: President

Facsimile: (703) 469-1145

FBR Securities Investment HY, LLC

1001 19th Street North

Arlington, Virginia 22209

Attention: President

Facsimile: (703) 469-1145

 

15. Governing Law; Headings:

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. The
section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

 

16. Parties at Interest:

The Agreement herein set forth has been and is made solely for the benefit of
the Underwriters, the Company, the Selling Stockholders and the controlling
persons, directors and officers referred to in Section 10 hereof, and their
respective successors, assigns, executors and administrators. No other person,
partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

31



--------------------------------------------------------------------------------

17. Counterparts and Facsimile Signatures:

This Agreement may be signed by the parties in counterparts which together shall
constitute one and the same agreement among the parties. A facsimile signature
shall constitute an original signature for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

32



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, each
Selling Stockholder and the Underwriters, please so indicate in the space
provided below for that purpose, whereupon this Agreement shall constitute a
binding agreement among the Company, each Selling Stockholder and the
Underwriters.

 

Very truly yours, FBR CAPITAL MARKETS CORPORATION By:   /S/    WILLIAM J.
GINIVAN Name:   William J. Ginivan Title:   Executive Vice President and General
Counsel

 

 

ARLINGTON ASSET INVESTMENT CORP. By:   /S/    J. ROCK TONKEL, JR. Name:   J.
Rock Tonkel, Jr. Title:   President and COO

 

 

FBR SECURITIES INVESTMENT HY, LLC By:   /S/    J. ROCK TONKEL, JR. Name:   J.
Rock Tonkel, Jr. Title:   President

 

Accepted and agreed to as

of the date first above written:

FBR CAPITAL MARKETS & CO. By:   /S/    JAMES R. KLEEBATT Name:   James R.
Kleebatt Title:   Vice Chairman BARCLAYS CAPITAL INC. By:   /S/    VICTORIA HALE
Name:   Victoria Hale Title:   Vice President

 

For themselves and as Representatives of the other

Underwriters named on Schedule I hereto.



--------------------------------------------------------------------------------

Schedule I

 

Underwriter

   Number of Initial
Shares to be
Purchased

FBR Capital Markets & Co.

   7,698,270

Barclays Capital Inc.

   3,849,135

Sandler O’Neill & Partners, L.P.

   1,283,045

Total

   12,830,450

 

S-1



--------------------------------------------------------------------------------

Schedule II

 

Selling Stockholder

   Number of Initial
Shares to be Sold

Arlington Asset Investment Corp.

   10,766,049

FBR Securities Investment HY, LLC

   2,064,401

Total

   12,830,450

 

S-2



--------------------------------------------------------------------------------

Schedule III

Disclosure Package

 

1. Prospectus, dated September 16, 2009, as filed with the Commission on
September 16, 2009.

 

2. Preliminary Prospectus Supplement, dated October 20, 2009, as filed with the
Commission on October 20, 2009.

 

3. Number of shares of common stock offered by the Selling Stockholders:
12,830,450

 

  Over allotment option: 1,924,567 shares

 

  Public offering price per Share: $6.00

 

S-3



--------------------------------------------------------------------------------

Schedule IV

Issuer Free Writing Prospectuses

None

 

S-4



--------------------------------------------------------------------------------

Schedule V

Lock-up Agreements of Officers, Directors and Stockholders

Arlington Asset Holdings LLC

Forest Holdings LLC

Forest Holdings (ERISA) LLC

Eric F. Billings

Richard J. Hendrix

Bradley J. Wright

Jonathan L. Billings

Robert J. Kiernan

James C. Neuhauser

William J. Ginivan

Richard M. DeMartini

Thomas J. Hynes, Jr.

Richard A. Kraemer

Ralph S. Michael, III

Thomas S. Murphy, Jr.

Arthur J. Reimers

 

S-5



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

                , 2009

FBR CAPITAL MARKETS & CO.

BARCLAYS CAPITAL INC.

c/o FBR CAPITAL MARKETS & CO.

1001 19th Street North

Arlington, Virginia 22209

as Representative of the several underwriters

Ladies and Gentlemen:

The undersigned understands and agrees as follows:

1. FBR Capital Markets & Co. and Barclays Capital Inc. (the “Representatives”),
as representatives of the several underwriters, propose to enter into an
Underwriting Agreement (the “Agreement”) with FBR Capital Markets Corporation, a
Virginia corporation (the “Company”), and Arlington Asset Investment Corp., a
Virginia corporation, and FBR Securities Investment HY, LLC, a Virginia limited
liability company (together, the “Selling Stockholders”), providing for the
initial purchase by the underwriters of shares of the common stock, $0.001 par
value per share, of the Company that the underwriters propose to reoffer to the
public (all of such shares of the Company’s common stock are collectively
referred to as the “Shares” and the transactions referred to in this paragraph 1
are referred to as the “Offering”).

2. In recognition of the benefit that the Offering will confer upon the
undersigned and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the undersigned, the undersigned
hereby agrees that, without the prior written consent of the Representatives
(which consent may be withheld or delayed in the Representatives’ sole
discretion), the undersigned will refrain during the period commencing on the
date of the Agreement and ending on the date that is 45 days after the date of
the Prospectus (as defined in the Agreement), from (i) offering, pledging,
selling, contracting to sell, selling any option or contract to purchase,
purchasing any option or contract to sell, granting any option, right or warrant
for the sale of, lending or otherwise disposing of or transferring, directly or
indirectly, any equity securities of the Company, or any securities convertible
into or exercisable or exchangeable for equity securities of the Company, or
(ii) entering into any swap or other arrangement that transfers to another, in
whole or in part, directly or indirectly, any of the economic consequences of
ownership of equity securities of the Company, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of common
stock of the Company or such other securities, in cash or otherwise. If
(A) during the last 17 days of the 45-day period, the Company issues an earnings
release or material news or a material event relating to the Company occurs or
(B) prior to the expiration of the 45-day period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the 45-day period, then the restrictions imposed by this Lock-Up Letter
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the announcement of the
material news or the occurrence of the material event, unless such extension is
waived in writing, provided, however, that the restrictions described above
shall not apply if the safe harbor provided by Rule 139 under the Securities Act
of 1933, as amended, is available in the manner contemplated by Rule 2711(f)(4)
of the Financial Industry Regulatory Authority, Inc.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, subject to applicable securities laws, the
undersigned may transfer any securities of the Company (including, without
limitation, common stock) as follows: (i) as a bona fide gift or gifts, provided
that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein; (ii) as a distribution to equity holders of the
undersigned, if applicable, provided that such equity holders agree to be bound
in writing by the restrictions set forth herein; (iii) as collateral for any
loan, provided that the lender agrees in writing to be bound by the restrictions
set forth herein; or (iv) with respect to sales of securities acquired after the
Closing Time (as defined in the Agreement) in the open market.

For the avoidance of doubt, nothing shall prevent the undersigned from, or
restrict the ability of the undersigned to, (i) purchase common stock on the
open market or (ii) exercise any options or other convertible securities granted
by the Company to the undersigned or any of its affiliates.

3. The undersigned acknowledges that the Representatives are relying on the
agreements of the undersigned set forth herein in making its decision to enter
into the Agreement and to continue its efforts in connection with the Offering.

4. This Lock-Up Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflict of
laws.

5. This Lock-Up Agreement shall automatically expire and be of no further force
and effect if the Agreement is not entered into on or prior to November 6, 2009
or if the closing thereunder is not consummated on or prior to November 16,
2009.

6. This Lock-Up Agreement may be executed in one or more counterparts and
delivered by facsimile, each of which shall be deemed to be an original but all
of which shall constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lock-Up Agreement, or
caused this Lock-Up Agreement to be executed, as of the date first written
above.

 

Very truly yours,    Name:    Name: Title:

 

A-3



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF OPINION OF COUNSEL TO THE COMPANY

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Virginia. The Company has the
corporate power to own, lease or operate its property and conduct its business
as described in the Prospectus and to execute and deliver the Underwriting
Agreement and to perform its obligations thereunder.

2. The execution, delivery and performance by the Company of the Underwriting
Agreement has been duly authorized by all necessary corporate action required
under the Company Charter Documents and the Virginia Stock Corporation Act (the
“VSCA”).

3. The Underwriting Agreement has been duly executed and delivered by the
Company.

4. The Company has the number of authorized shares of capital stock as set forth
under the caption “Description of Capital Stock” in the Prospectus. The Shares
to be delivered by the Selling Stockholders have been duly authorized and
validly issued by the Company, and were fully paid and are non-assessable.

5. The execution and delivery by the Company of the Underwriting Agreement do
not, and the performance thereof and the consummation of the transactions
therein contemplated will not, (i) violate the Company Charter Documents or any
provision of the VSCA or any federal statute, rule or regulation known to us to
be applicable to the Company; or (ii) violate or constitute a breach under any
agreement that was filed or incorporated by reference, or the form of which was
filed or incorporated by reference, as an exhibit to the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2008, Quarterly Reports on
Form 10-Q for the quarterly periods ended March 31, 2009 and June 30, 2009, or
any Current Report on Form 8-K, or any amendment thereof, filed after January 1,
2009; provided, however, that we express no opinion with respect to any state or
foreign securities laws, or the indemnification and contribution provisions set
forth in the Underwriting Agreement.

6. The statements contained in the Basic Prospectus under the caption
“Description of Capital Stock—Certain Anti-Takeover Provisions of the VSCA, Our
Articles of Incorporation and Our Bylaws” insofar as such statements constitute
summaries of the agreements referred to therein, constitute fair summaries
thereof in all material respects.

7. The information contained in the Basic Prospectus under the caption
“Description of Capital Stock” to the extent that it constitutes a statement of
law or legal conclusions, has been reviewed by us and is correct in all material
respects.

8. Based solely on the certificates of public officials and letters of CT
Corporation dated as of the Closing Date attached hereto in Exhibit A: each of
FBR Asset Management Holdings, Inc. and FBR Capital Markets PT, Inc. is a
corporation existing under and by virtue of the laws of Virginia and is in good
standing.

9. Based solely on the certificates of public officials attached hereto in
Exhibit B: each of FBR Fund Advisers, Inc., FBR Investment Management, Inc., FBR
Capital Markets Holdings, Inc., FBR Capital Markets & Co., and FBR Investment
Services, Inc. is in good standing and has a legal corporate existence not
having been cancelled or dissolved.

 

B-1-1



--------------------------------------------------------------------------------

10. So far as is known to us, no filing with, notice to, or consent, approval or
authorization or order of any court or governmental agency or body or official
is required to be made by the Company in connection with the execution and
delivery of the Underwriting Agreement except for the registration of the Shares
under the Securities Act and such consents, approvals, authorizations, orders
and registrations or qualifications as may be required by the Financial Industry
Regulatory Authority, Inc. and under applicable state securities laws in
connection with the purchase and distribution of the Shares by the Underwriters
as to which we express no opinion; provided, however, that we express no opinion
as to whether the purchase of the Shares constitutes a “prohibited transaction”
under Section 406 of the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended.

11. The Company is not required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

12. Each of (i) the Registration Statement, when it became effective and at the
most recent deemed effective date prior to the Initial Sale Time, the Disclosure
Package, as of the Initial Sale Time, and the Prospectus, as of its date and the
date hereof and (ii) the documents incorporated by reference in the Registration
Statement the Prospectus, as of its respective filing date, appeared on its face
to be appropriately responsive to the requirements of the Securities Act and the
Exchange Act, as applicable, and the rules and regulations thereunder (except
that in each case we do not express any view as to the financial statements and
the related notes and schedules thereto, or as to any other financial or
accounting data or information, included or required to be included therein, or
excluded therefrom, or in the exhibits to the Registration Statement); and, to
our knowledge, the Commission has not suspended or revoked the effectiveness of
the Registration Statement or issued to the Company notice of any hearing or
other proceeding to consider suspension or revocation of such effectiveness.

13. Nothing has come to our attention that causes us to believe that: (i) the
Registration Statement, when it became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) the
Disclosure Package, as of the Initial Sale Time, contained an untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (iii) the Prospectus, as of its date and as of the
date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading except that, in each case in clauses (i), (ii) and
(iii) above, we do not express any view or belief and make no statement with
respect to the financial statements and the related notes and schedules thereto,
or as to any other financial or accounting data or information included or
required to be included in, or excluded from, the Registration Statement, the
Disclosure Package or the Prospectus or the exhibits to the Registration
Statement.

 

B-1-2



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF OPINION OF IN-HOUSE COUNSEL TO THE COMPANY

1. To my knowledge, the Company has not issued any outstanding securities
convertible into or exchangeable for, or outstanding options, warrants or other
rights to purchase or to subscribe for, any shares of stock or other securities
of the Company, except as described in the Prospectus.

2. The execution and delivery by the Company of the Underwriting Agreement do
not, and the performance thereof and the consummation of the transactions
therein contemplated will not, result in a breach of, or constitute a default
under, any judgment, decree or order of any state or federal court or
governmental authority known to me.

3. To my knowledge, the Company is not in breach or in default (nor has any
event occurred which with notice, lapse of time or both would constitute a
breach or default) (a) under the Company Charter Documents, or (b) in the
performance or observance of any contract, license, indenture, mortgage, deed of
trust, bank loan or credit agreement or other agreement or instrument to which
the Company is a party or by which it or its properties may be bound or
affected, except, in the case of clause (b), as would not have a Material
Adverse Effect; provided, however, that I express no opinion (i) as to whether
the execution, delivery or performance of any contract, instrument or agreement,
including, without limitation, the Underwriting Agreement, will constitute a
violation of, or a default under, any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operation of any person or entity or (ii) with respect to any matter
which requires mathematical calculation or any financial or accounting
determination.

 

B-2-1



--------------------------------------------------------------------------------

Exhibit C

FORM OF OPINION OF COUNSEL TO THE SELLING STOCKHOLDERS

Opinions to be Delivered by Hunton & Williams LLP

Special Virginia Counsel to the Selling Stockholders

 

1. Arlington Asset Investment Corp. (“Arlington”) is a corporation duly
incorporated, validly existing and, based solely on a certificate issued by the
Virginia State Corporation Commission (the “SCC”) dated October •, 2009, in good
standing under the laws of the Commonwealth of Virginia. Arlington has the
corporate power and authority to enter into the transactions contemplated by the
Underwriting Agreement.

 

2. FBR Securities Investment HY, LLC (“HY LLC”) is a limited liability company
duly formed and validly existing under the laws of the Commonwealth of Virginia,
and, based solely on a certificate issued by the SCC dated October •, 2009,
articles of cancellation have not been filed in the office of the SCC by HY LLC.
HY LLC has the limited liability company power and authority to enter into the
transactions contemplated by the Underwriting Agreement.

 

3. The Underwriting Agreement has been duly authorized by all necessary limited
liability company or corporate action required under the Articles of
Organization and Operating Agreement of HY LLC and the Articles of Incorporation
of Arlington, and the Virginia Limited Liability Company Act and the Virginia
Stock Corporation Act, as the case maybe, and the Underwriting Agreement has
been duly executed and delivered by each of the Selling Stockholders.

 

4. The execution and delivery by each of the Selling Stockholders of the
Underwriting Agreement do not, and the consummation of the transactions
contemplated by the Underwriting Agreement will not, (i) violate the Articles of
Organization and Operating Agreement of HY LLC or the Articles of Incorporation
of Arlington, (ii) violate any provision of the Virginia Limited Liability
Company Act or the Virginia Stock Corporation Act, as applicable, or
(iii) result in a breach of, or constitute a default under the Articles of
Merger merging FBR TRS Holdings, Inc. into Arlington Asset Holdings, LLC, dated
September 18, 2009; provided, however, that such counsel need not express any
opinion with respect to any Virginia state securities or Blue Sky laws, or the
indemnification and contribution provisions set forth in the Underwriting
Agreement.

 

5. No filing with, notice to, or consent, approval, authorization or order of
any Virginia state court or Virginia governmental agency or body or official is
required to be made by the Selling Stockholders (other than as may be required
under Virginia state securities or Blue Sky laws, as to which such counsel need
not express an opinion) is required for the execution and delivery of the
Underwriting Agreement by each of the Selling Stockholders and the consummation
of the transactions contemplated thereby.

Opinions to be Delivered by Gibson Dunn & Crutcher

Special Counsel to the Selling Stockholder

 

1.

The execution, delivery and performance by each Selling Stockholder of the
Underwriting Agreement (i) does not and will not violate any law, rule or
regulation currently in effect of the State of New York or the United States of
America applicable to such Selling Stockholders that, in our experience, is
generally applicable to transactions in the nature of those contemplated by the
Underwriting Agreement, and (ii) does not and will not breach the terms of any
order, judgment or decree of any court or other agency of government identified
to us in a certificate of

 

C-1



--------------------------------------------------------------------------------

 

a duly authorized officer of such Selling Stockholders that purports to list all
orders, judgments or decrees binding on such Selling Stockholders, based solely
on our review of such orders, judgments or decrees.

 

2. The execution, delivery and performance by each Selling Stockholder of the
Underwriting Agreement does not and will not require any filing with or approval
of any governmental authority or regulatory body of the State of New York or the
United States of America under any law or regulation of the State of New York or
the United States of America applicable to such Selling Stockholder, except for
such filings or approvals as already have been made or obtained under the
Securities Act of 1933, as amended. Other than the last clause of the preceding
sentence, counsel expresses no opinion in this paragraph regarding federal or
state securities laws.

 

3. Upon payment by the Underwriters for the Shares to be sold by the Selling
Stockholders in accordance with the provisions of the Underwriting Agreement and
registration by book-entry of the credit to securities accounts of the
Underwriters with the Depository Trust Company (“DTC”) of the purchase of such
Shares in the records of DTC, the Underwriters will have a valid security
entitlement in respect of such Shares, and no action based on an adverse claim
to such Shares of which the Underwriters have no notice may be asserted against
them, assuming that (i) such Shares are maintained in the custody of DTC or a
custodian bank or an agent of either subject to DTC’s exclusive control,
(ii) DTC is a clearing corporation and (iii) the jurisdiction of DTC is the
state of New York. All terms used in this paragraph defined in or by reference
in Article 8 of the Uniform Commercial Code of the State of New York are used
herein as so defined.

 

C-2